LipscOMB. J.
This suit was brought by the appellee against the appellant on a note of hand. The jury returned a verdict for the plaintiff for four hundred and forty-four dollars and ninety-two cents. There was a motion fon a new trial on the ground that the jury liad found in favor of the plaintiff foa a larger amount than the evidence authorized. The motion was overruled! ■and defendant, appealed. 1
There were several credits indorsed upon the note. When those credit! were deducted, it left a balance of only three hundred and eight dollars an! sixteen cents. The verdict was, then, for one hundred and thirty-six dollar! ■and seventy-six cents more than the evidence authorized. A new trial ougbl to have been granted on the motion of the defendant in the court below! Judgment reversed and cause remanded.
Beversed and remanded.
Note 1. — In the assessment of damages, on judgment by default, the clerk must allow all credits indorsed upon the note sued on. (Holland v. Cook, post 244.)